Citation Nr: 0816284	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO. 04-27 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right knee osteochondritis dissecans, by X-ray.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from April 1998 to September 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection for 
right knee osteochondritis dissecans by X-ray and assigned a 
10 percent rating, effective September 8, 2003.

In February 2007, the Board remanded to the RO the claim on 
appeal for further development. The RO completed all 
requested action and continued denial of the veteran's claim 
(as reflected in the December 2007 supplemental statement of 
the case (SSOC)) and returned the matter to the Board for 
further appellate consideration.


FINDING OF FACT

Right knee osteochondritis dissecans by X-ray has manifested 
by tenderness to palpation, degenerative joint disease, and 
range of motion limited most severely to 130 degrees of 
flexion with pain and full extension.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for right knee osteochondritis dissecans by X-ray have not 
been met. 38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71b, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of an RO letter dated in March 2007 after the original 
adjudication of the claim. This letter effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim for an increased rating; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim. The March 2007 letter also advised the 
veteran of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006). Although the veteran received VCAA 
notice after the original adjudication of his claim, he is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice, as the RO readjudicated his claim in a December 2007 
SSOC. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or SSOC, is sufficient to cure a 
timing defect).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate notice under the law 
requires that VA notify the claimant that, to substantiate a 
claim for an increased rating: (1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation. 

The March 2007 VCAA letter does not contain the level of 
specificity set forth in Vazquez-Flores. However, such 
procedural defect does not constitute prejudicial error in 
this case because (1) given the procedural history of the 
appeal with its attendant notice, a reasonable person would 
have been expected to be aware of what evidence would have 
substantiated the claim, and (2) the record suggests actual 
knowledge on the part of the veteran of what was needed to 
substantiate the claim. See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The record includes statements from the veteran during the 
October 2003 and November 2007 VA examinations, during which 
a description was made as to the effect of the service-
connected disability on his daily life. These statements 
indicate an awareness on the part of the veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher evaluation. 
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." Vazquez-Flores, 22 Vet. App. at 48; see Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007). In addition, the 
March 2007 VCAA letter informed the veteran that a disability 
rating would be based in part on the impact of the veteran's 
condition and his symptoms on employment. Further, the letter 
stated that evidence that would be used to establish a 
disability rating included VA treatment records, Social 
Security determinations, statements from employers regarding 
job performance and lost time, and lay statements from others 
that have witnessed his condition. Hence, this letter, 
although not in complete compliance with Vazquez-Florez, 
gives such notification that a reasonable person would be 
aware of the evidence necessary to substantiate the claim for 
a higher rating. Therefore, the showing of actual knowledge 
and notification to the veteran satisfies the first and 
fourth requirements of Vazquez-Flores.

Finally, the October 2003 rating decision includes a 
discussion of the rating criteria used in the present case, 
and this criteria was set forth in further detail in the May 
2004 SOC. The claim was then readjudicated in the December 
2007 SSOC. The veteran was accordingly made well aware of the 
requirements for an increased rating pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the second and third notification requirements of 
Vazquez-Flores.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records, and reports of VA examination are associated 
with the claims file.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

The veteran contends that his right knee osteochondritis 
dissecans is more severe than the current evaluation 
reflects. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the severity of the disorder, as applied to the 
applicable rating provisions, does not warrant a rating in 
excess of 10 percent. Because the preponderance of the 
evidence is against the claim, the appeal will be denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's right knee disability is rated pursuant to 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010 for arthritis. 
Pursuant to regulatory provisions, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is X-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected. 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010. The 
knees are considered major joints. 38 C.F.R. § 4.45.

Limitation of motion of the knees is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. Under 
Diagnostic Code 5260, flexion limited to 45 degrees is rated 
as 10 percent disabling and flexion limited to 30 degrees is 
rated as 20 percent disabling. 38 C.F.R. § 4.71a, Diagnostic 
Code 5260. Under Diagnostic Code 5261, extension limited to 
10 degrees is rated as 10 percent disabling and extension 
limited to 15 degrees is rated as 20 percent disabling. 38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion. Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased. 38 C.F.R. 
§ 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.

Other diagnostic codes applicable to the veteran's disability 
include Diagnostic Codes 5257 and 5258. Under Diagnostic Code 
5257, a 10 percent rating is warranted for slight impairment, 
manifested by recurrent subluxation or lateral instability, 
while a 20 percent rating is warranted for moderate 
impairment, and a 30 percent rating is warranted for severe 
impairment. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent evaluation may be 
assigned where there is evidence of dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the knee joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

On October 2003 VA examination, the veteran reported that he 
had sharp medial knee pain and locking when pivoting with the 
right leg and upon flexion and extension of his knee. He 
stated that standing, walking, and prolonged bending of the 
knee precipitated flare-ups of pain, and ibuprofen alleviated 
the flare-ups. During flare-ups, he would have locking of the 
knee and increased pain. He had no episodes of dislocation or 
recurrent subluxation. He was independent in activities of 
daily living and did not note any effects on his employment. 
Range of motion testing of the right knee revealed flexion to 
130 degrees and a full range of extension. Pain with motion 
began at 120 degrees of flexion. Muscle strength was normal 
for the extensors and flexors of the knee. The examiner noted 
that the veteran had painful flexion and painful squatting of 
the right knee. The veteran's knee was tender to palpation. 
He had a painful McMurray's test, but a negative anterior-
posterior drawer test, Lachman's test, and valgus-varus 
stress test. There was no swelling, no rubor, and no calor. 
There was no ankylosis noted.

A December 2003 VA treatment record shows that the veteran 
had full range of motion of the right knee.

A January 2004 magnetic resonance imaging (MRI) of the right 
knee revealed that osteochondritis dissecans at the right 
medial femoral condyle; abnormal signal void at the 
suprapatellar bursa, which could be in the basis of either 
loose bodies or foreign bodies; and secondary early 
osteoarthritis at the medial knee joint compartment.

A March 2004 non-VA medical record from F.R., M.D. shows the 
veteran complained of pain in his right knee. He reported 
that he had pain and locking on occasions, particularly when 
going up stairs and hills. Physical examination revealed a 
negative McMurray, but a bit of pain in the superomedial 
supra-patellar bursa area that might be consistent with the 
loose fragment seen on the MRI.

An April 2004 VA treatment record shows the veteran had full 
range of motion of the right knee. There were noted to be 
findings by X-ray and MRI of right knee degenerative joint 
disease and evidence of a loose versus foreign body.

On November 2007 VA examination, the veteran complained of 
pain in his right knee. He reported that he had frequent 
episodes of locking of the right knee and occasionally the 
knee gave way. He used an occasional brace when he was 
running, but had no limitations on walking. He also reported 
that he tried to avoid lifting pushing, and pulling and 
standing caused knee pain. He avoided kneeling, squatting, 
and stooping as much as possible. These activities caused 
pain in his knee. His sleep was unaffected and he managed his 
personal hygiene without assistance. He avoided stairs as 
much as possible. He stated that he had daily flare-ups of 
his knee pain, particularly when he first woke up in the 
morning.

Physical examination revealed tenderness on palpation of the 
medial aspect of the patella, along the medial femoral 
condyle, and along the medial aspect of the knee at the joint 
line. Stability of the knee was good both in the 
anteroposterior and mediolateral planes. There was crepitus 
palpable on motion of the knee. McMurray was negative. 
Flexion of the right knee was to 140 degrees and extension 
was at 0 degrees. Quadriceps and hamstring strength was 
normal. After placing a two-pound weight on the veteran's 
ankle, the veteran attempted knee extensions. After three 
repetitions, he exhibited extreme patellofemoral crepitus and 
the activity was discontinued. The examiner noted that the 
veteran's knee joint range of motion and strength was 
diminished due to a complaint of pain on attempt at 
repetitive motion testing; however the extent and degree was 
not possible to determine.

The veteran has been diagnosed with degenerative joint 
disease of the right knee. Regarding the criteria for 
arthritis of the knee, the veteran's right knee disability is 
to be rated based on his limitation of motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. The evidence of record shows 
that the veteran's right knee range of motion in flexion was 
limited to no less than 130 degrees and he had full 
extension. Therefore, his range of motion does not meet the 
criteria for a rating in excess of 10 percent for the right 
knee as he was not shown to have flexion limited to 30 
degrees or less or extension limited to 15 degrees or more. 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. As the 
veteran's limitation of motion of the right knee is 
noncompensable, the veteran is entitled to a 10 percent 
rating for the knee due to evidence of painful motion and the 
10 percent rating for the right knee as assigned by the RO is 
appropriate. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes. Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability). Regarding this 
provision, the clinical evidence of record does not contain 
any findings of laxity, instability of the right knee, or 
recurrent subluxation. Therefore, Diagnostic Code 5257 is not 
for application. Thus, the current 10 percent rating for the 
right knee is based on the functional limitations described 
in the absence of instability and subluxation. In the absence 
of such additional and separate disability, a separate or 
higher rating is also not in order under this provision.

Regarding any other diagnostic code that would allow for a 
higher rating for the veteran's right knee disability, the 
veteran does not have any ankylosis of the right knee. 
38 C.F.R. § 4.71a, Diagnostic Code 5256. Further, although he 
complained of locking of the knee on flare-ups, objective 
examination did not indicate that he had any dislocation of 
the cartilage with frequent episodes of locking, pain, and 
effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 
5258. The veteran also does not have any impairment of the 
tibia or fibula. 38 C.F.R. § 4.71a, Diagnostic Code 5262. All 
other remaining diagnostic codes pertinent to disabilities of 
the knee do not allow for a rating in excess of 10 percent. 
38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263.

Even considering functional loss due to pain, lack of 
endurance, and incoordination, range of motion findings 
reflect that the veteran's range of motion of the right knee 
still does not meet the criteria for a rating in excess of 10 
percent after repetitive motion or due to painful motion. 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. In this 
regard, during the November 2007 VA examination, the veteran 
attempted knee extensions with additional weight resistance 
and stopped after three repetitions. However, the examiner 
noted that the degree of additional limitation due to 
repetitive testing could not be determined. Further, the 
veteran is able to perform his activities of daily living and 
has not asserted that his right knee disability affects his 
work. Therefore, the veteran is not shown to have additional 
functional limitation that would warrant a higher rating for 
his right knee. Hence, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca, have been considered, but provide no 
basis for assignment of any higher rating based on limited 
motion for the right knee.

For all the foregoing reasons, the claim for an initial 
rating in excess of 10 percent for right knee osteochondritis 
dissecans by X-ray must be denied. In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in the instant appeal. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

An initial rating in excess of 10 percent for right knee 
osteochondritis dissecans, by X-ray, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


